I think that the matter of fixing the fees and compensation of a Receiver appointed by the Circuit Court is one which rests in the sound judicial discretion of the Court having jurisdiction of the Receiver. When compensation for a Receiver has been so fixed by the Court under which such Receiver has served the Order should not be disturbed by an appellate Court unless an abuse of judicial discretion is clearly shown. I find nothing in the record to warrant this Court in holding that an abuse of judicial discretion is clearly shown to have occurred in the fixing of the fee and compensation allowed the Receiver.